Walker, J.
We might, by a very elastic nse of our credulity, conclude that the gaming table here in question stood very innocently and without illegal or sinister occupation in the house of the appellant, were not the contrary proved; but the proof shows that this otherwise innocent and unobnoxious table was used to bet money on, and we are therefore of the opinion that the appellant cannot, be excused, under the somewhat ingenious and facetious “pigeon-holed case” reported in 33Texas, 331. The judgment of the District Court is affirmed.
Affirmed.